Citation Nr: 0925671	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  06-17 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a 
low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1989 to 
February 1993 and from March 1996 to March 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 10 percent disability rating 
for a low back disability, effective March 7, 2005.  

In April 2007, the Veteran was afforded a Travel Board 
Hearing before the undersigned Veterans Law Judge.  In 
September 2007, the Board remanded the claim for additional 
development.


FINDINGS OF FACT

1.  Since March 7, 2005, the effective date of service 
connection, Veteran's low back disability (status post L5-S1 
interbody fusion) has been manifested by subjective 
complaints of intermittent pain, and objective findings of 
degenerative changes, forward flexion limited to no more than 
70 degrees, extension to 5 degrees, left lateral bending to 
30 degrees, right lateral bending to 35 degrees, left lateral 
rotation to 45 degrees, and right lateral rotation to 44 
degrees.  It has not been productive of any incapacitating 
episodes within any 12-month time period.  Ankylosis of the 
spine and complete ankylosis of the thoracolumbar spine have 
not been shown.  

2.  Since March 7, 2005, the clinical evidence overall has 
not demonstrated neurological manifestations associated with 
the Veteran's low back disability.





CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a low 
back disability have not been met since March 7, 2005, when 
service connection became effective.  38 U.S.C.A. § 1155, 
5103, 5103A  (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.71a, Diagnostic Codes (DCs) 5237, 5241, 5243.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities.  Separate diagnostic 
codes identify the various disabilities. Ratings for service-
connected disabilities are determined by comparing the 
Veteran's symptoms with criteria listed in VA's Schedule for 
Rating Disabilities , which is based, as far as practically 
can be determined, on average impairment in earning capacity. 
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board will also consider entitlement to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2008).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the spine is considered a major joint.  38 C.F.R. 
§ 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  For 
traumatic arthritis, DC 5010 directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5003, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2008).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2008).

The Veteran's low back disability (status post L5-S1 
interbody fusion) has been rated 10 percent disabling under 
DC 5241 (spinal fusion), which is rated using the General 
Rating Formula for Diseases and Injuries of the Spine.  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2008), 38 C.F.R. § 4.71a, DC 5243.  
Other applicable diagnostic codes include DCs 5237, which 
pertains to cervical strain, 5242, which contemplates 
degenerative arthritis, and 5243, which pertains to 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, DCs 5237, 
5242, 5243.  These diagnostic codes are also rated under the 
General Rating Formula for Diseases and Injuries of the 
Spine.

DC 5242, however, may not serve as a basis for an increased 
rating in this case.  The lumbar vertebrae are considered a 
group of minor joints that is ratable on parity with a major 
joint. 38 C.F.R. § 4.45.  Diagnostic Code 5242 directs that 
degenerative arthritis of the spine be evaluated under DC 
5003.  38 C.F.R. § 4.71a, DC 5243.  DC 5003 allows for the 
assignment of a 20 percent rating only where there is X-ray 
evidence of arthritis of two or more major joints or two or 
more minor joint groups.  The lumbar spine may only be rated 
as one major joint.  Regardless, the Veteran is already in 
receipt of a compensable rating based on limitation of 
motion, and thus neither DC 5003 nor 5242 may serve as a 
basis for an increased rating in this case.  38 C.F.R. § 
4.71a, DC 5003, 5242 (2008).

It has not been contended or shown in this case that the 
Veteran has residuals of a fracture of the vertebra (DC 
5235), sacroiliac injury and weakness (5236), spinal stenosis 
(5238), spondylolisthesis or segmental instability (DC 5239), 
or ankylosing spondylitis (5240).  Accordingly, the 
diagnostic codes pertaining to those disabilities are not 
applicable in the instant case.  The Board thus turns to the 
applicable criteria.

Intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes resulting from 
intervertebral disc syndrome over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent rating is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  
A rating of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  A rating of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of least four weeks but less than six 
weeks during the past 12 months.  Finally, a rating of 60 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months. The code for 
intervertebral disc syndrome (DC 5243), permits evaluation 
under either the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in the higher evaluation when all 
disabilities are combined.  38 C.F.R. § 4.71a, DCs 5237, 
5241, 5242, 5243.  

The General Rating Formula for Diseases and Injuries of the 
Spine, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease is as follows:

Unfavorable ankylosis of the entire spine (100 
percent);

Unfavorable ankylosis of the entire thoracolumbar 
spine (50 percent); 

Unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent); 

Forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);

Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);

Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range 
of motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2008).

When rating diseases and injuries of the spine, any 
associated objective neurological abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
rated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral bending are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Normal ranges of motion 
for each component of spinal motion provided are the maximum 
usable for calculating the combined range of motion.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note 2.

The pertinent evidence of record since the effective date of 
service connection consists of reports of VA spine 
examinations conducted in April 2005 and May 2008, and the 
Veteran's written statements and testimony at his April 2007 
Travel Board Hearing.

The Board now turns to the relevant diagnostic criteria.  
Under the General Rating Formula for Diseases and Injuries of 
the Spine, an increased rating of 20 percent is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reverse lordosis, or abnormal kyphosis.

On VA examination in April 2005, it was noted that in 2001, 
while the Veteran was still on active duty, he had undergone 
a spinal fusion at the L5-S1 vertebral body.  Prior to having 
surgery, the Veteran had complained of low back pain 
accompanied by instability, which was manifested by his 
"legs giving out" as well as radiating pain down his right 
leg.  The Veteran told the April 2005 VA examiner that after 
surgery he experienced an improvement in stability, but 
continued to have persistent pain in his lower back that 
radiated down to his lower right extremity.  He noted that 
this radiculopathy was not present all the time, but 
generally flared up when he was on his feet for a period of 
two hours or more.  Additionally, the Veteran stated that 
while he could walk less than two miles at a slow pace, any 
further exertion, including prolonged standing and 
significant flexion of the lumbar spine, resulted in a 
stiffening of his back and an exacerbation of his pain.  The 
Veteran also complained of stiffness after sitting for 45 
minutes.  However, he denied any significant problems with 
rotation of his lumbar spine.  Nor did he report any bowel or 
bladder incontinence or other neurological manifestations 
associated with his low back disability.  Additionally, he 
denied experiencing any episodes of incapacitating low back 
pain or flare ups in the last year that had required bed rest 
or hospitalization.  The Veteran reported that he worked 
fulltime as a shipping supervisor for an electronics company 
and noted that he was able to "manipulate his schedule so he 
[could] get off his feet" and do "desk work or work at the 
computer" so as to "avoid serious exacerbation of his back 
pain."  

Physical examination revealed a well-healed scar below the 
umbilicus that was a residual of the Veteran's 2001 spinal 
fusion surgery.  On range of motion testing, the Veteran 
exhibited forward flexion to 70 degrees, extension to 5 
degrees, left lateral bending to 30 degrees, right lateral 
bending to 35 degrees, left lateral rotation to 45 degrees, 
and right lateral rotation to 44 degrees.  It was noted that 
the Veteran experienced pain on the ends of forward flexion 
and extension.  Additionally, 15 percent additional 
functional loss was found on repetitive use.  Straight leg 
raising was positive on the right at 45 degrees and on the 
left at 60 degrees.  However, no other reflex, sensory, or 
motor deficiencies were found.  Nor were any gait 
abnormalities or ankylosis shown.  Based upon the results of 
the examination, the Veteran was diagnosed with status post 
fusion, L5-S1, with persistent pain and mild to moderate 
functional impairment. 

The record thereafter shows that, at his April 2007 Travel 
Board Hearing, the Veteran testified that in recent months 
his low back disability had been productive of "shooting" 
pain radiating down to his knees, bilaterally.  He indicated 
that his low back pain flared up when he bent backwards 
"just a few degrees."  However, he acknowledged that he 
could bend forwards and sideways at an angle of 45 degrees 
without difficulty and was also "pretty flexible bending 
side to side."  The Veteran further testified that his low 
back disability impaired his gait by causing him to shorten 
his stride, particularly after prolonged walking or standing.  
He also complained of frequent muscle spasms.  In terms of 
treatment, the Veteran indicated that he took painkillers and 
muscle relaxers for his low back symptoms.  He stated that he 
had previously received treatment for back pain at a private 
medical facility in Indianapolis, Indiana, and that he 
planned to visit a VA orthopedic specialist in the near 
future.  In terms of functional impairment, the Veteran 
stated that his low back disability prevented him from 
playing basketball and coaching Little League baseball, but 
that he was still able to perform his stretching exercises 
every morning.  Additionally, he indicated that his 
disability interfered with his job because, even though he 
was a supervisor, he still "had to do a lot of physical 
lifting."  The Veteran stated that he wore a back brace when 
lifting heavy objects at work.  He further stated that his 
low back pain occasionally caused him to miss a few hours of 
work to visit the doctor or "go home and rest."  
Nevertheless, the Veteran indicated that he had not missed an 
entire day of work in the past year due to back pain, nor 
experienced any incapacitating episodes.  

The Board recognizes that, in his April 2007 testimony before 
the Board, the Veteran reported that he had sought treatment 
at a private medical facility for his low back symptoms.  In 
accordance with the Board's September 2007 remand, VA sought 
to obtain copies of those private treatment records by 
sending the Veteran an October 2007 request for a signed 
authorization.  However, the Veteran did not respond to that 
request.  Nor did he take any further action to provide 
either the private treatment records or the authorization for 
VA to obtain them.  Consequently, any additional clinical 
evidence or other information that may have been elicited in 
support of the Veteran's initial increased rating claim has 
not been not obtained because of his failure to cooperate.  
The Board reminds the Veteran that the duty to assist in the 
development and the adjudication of claims is not a one-way 
street.  If a Veteran wishes help, he cannot passively wait 
for it in circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Pursuant to the Board's remand, the Veteran was afforded an 
additional VA examination in May 2008.  At that time, he 
complained of progressively worsening low back pain.  The 
Veteran also stated that his low back disability was 
productive of "sharp and shooting" radicular pain, as well 
as weakness, in his lower extremities, bilaterally.  In terms 
of occupational and social impairment, the Veteran reported 
that he was still employed fulltime as shipping clerk 
supervisor, but continued to experience difficulty with 
prolonged walking or standing, as well as with heavy lifting.  
Specifically, the Veteran indicated that when lifting objects 
weighing more than 25 pounds, he experienced shooting, 
radicular pain, which he rated as an 8 on a scale of 1 to 10.  
He stated that his low back symptoms caused him to limit the 
amount of time he spent shopping and occasionally interfered 
with his ability to dress himself.  The Veteran also reported 
that, when driving long distances, he liked to stop 
approximately every hour to stretch.  He indicated that he 
was not receiving medical treatment for his service-connected 
low back disability.  Additionally, the Veteran stated that 
he was able to walk one to three miles without difficulty and 
that he did not rely on canes or other orthotic devices to 
ambulate.  He denied any bowel or bladder abnormalities, 
erectile dysfunction, or weakness or hypothesia.  Nor did he 
complain of any other neurological problems arising from his 
low back disability.

On physical examination, the Veteran was found to exhibit the 
following ranges of motion:  forward flexion to 70 degrees, 
extension to 20 degrees, left lateral bending to 45 degrees, 
right lateral bending to 40 degrees, and lateral rotation to 
45 degrees, bilaterally.  No pain was shown on range of 
motion testing.  Nor was any additional pain, weakness, 
fatigability, or incoordination shown on repetitive use.  
Based on these results, the VA examiner expressly concluded 
that the Veteran had normal ranges of motion.  Additionally, 
no scoliosis, reverse lordosis, or other spinal curvature 
abnormalities were found.  Nor were there any clinical 
findings of ankylosis.  

The May 2008 VA examination also included detailed sensory 
and motor assessments, which were negative for any 
neurological abnormalities affecting the lower extremities.  
Reflex examination revealed hyperactive with clonus results 
for knee and ankle jerk testing.  However, Babinski's sign 
was normal for both his left and right plantar flexion.  The 
Veteran's gait and posture were also normal.  No muscle 
spasms, atrophy, or weakness were found.  Lasegue's sign was 
negative.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral bending are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2.  The ranges of 
motion of the Veteran's lumbar spine, as shown on his VA 
examinations in April 2005 and May 2008, fall at most within 
the requirements for a 10 percent rating:  forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees.  Even considering the April 2005 examiner's 
findings of additional functional loss on repetitive use, the 
Veteran's low back disability has not been shown to result in 
limitation of flexion of the lumbar spine to 60 degrees or 
less, or combined thoracolumbar motion of 120 degrees or 
less.  Nor has ankylosis been shown.  38 C.F.R. § 4.71a, 
DC 5237.  Thus, the General Rating Formula for Diseases and 
Injuries of the Spine cannot serve as a basis for an 
increased rating.

As the Veteran is not entitled to an increased rating based 
upon limitation of motion of the thoracolumbar spine, the 
Board turns to the question of whether the Veteran is 
entitled to rating in excess of 10 percent based upon the 
diagnostic criteria pertaining to intervertebral disc 
syndrome.  Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under §4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, an increased rating of 20 
percent is warranted where there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A rating of 40 percent 
is warranted where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A maximum rating of 60 percent is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Incapacitating episodes are defined as requiring 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

AT his April 2005 and May 2008 VA examinations, and in April 
2007 testimony before the Board, the Veteran consistently 
denied experiencing any incapacitating episodes as a result 
of his lumbar spine disability within any 12-month time 
period.  The record otherwise does not demonstrate that the 
Veteran has been prescribed bed rest by a physician since the 
date of service connection.  Accordingly, the Board finds 
that he is not entitled to a rating higher than 10 percent 
based upon incapacitating episodes.

As the Veteran is not entitled to an increased rating based 
upon incapacitating episodes, it is necessary to determine 
whether the Veteran is entitled to a higher rating based upon 
his combined orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, the Veteran's 
ranges of motion were assessed at each of his VA examinations 
conducted in May 2008 and April 2005.  At the more recent May 
2008 VA examination, the Veteran's overall ranges of motion 
were found to fall within normal limits, while at the April 
2005 VA examination, the Veteran displayed more limited 
ranges of motion, with forward flexion to 70 degrees, 
extension to 5 degrees, left lateral bending to 30 degrees, 
right lateral bending to 35 degrees, left lateral rotation to 
45 degrees, and right lateral rotation to 44 degrees.  
Nevertheless, even those earlier findings would warrant a 
rating of no more than 10 percent under the general rating 
formula.  The requirements for a higher rating under the 
general rating formula, forward flexion of the thoracolumbar 
spine to 60 degrees or less, or combine range of motion of 
the thoracolumbar spine of 120 degrees or less, are not 
shown.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2008).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123, 4.124a (2008).

The Board has found that the Veteran is not entitled to a 
rating in excess of 10 percent for the orthopedic 
manifestations of his low back disability under the rating 
criteria in effect prior to and after March 7, 2005.  
Consideration has been given to the provisions of 38 C.F.R. 
§§ 4.40 and 4.45.  Although the Veteran complained of flare-
ups, those occurred only after certain activities, such as 
after prolonged sitting, standing, walking, and lifting heavy 
objects.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Moreover, 
there is no evidence of record suggesting that the effects of 
the Veteran's back disability went beyond those contemplated 
in the 10 percent rating assigned since the date of service 
connection.  Indeed, the Veteran's complaints do not, when 
viewed in conjunction with the medical evidence, tend to 
establish pain, weakened movement, excess fatigability, or 
incoordination to the degree that would warrant a higher 
rating during that period.  38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The next question before the Board is whether the Veteran is 
entitled to a separate rating for any neurological 
manifestations.  DC 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Disability ratings of 10 percent, 
20 percent, and 40 percent are assignable for incomplete 
paralysis which is mild, moderate, or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
Complete paralysis of the sciatic nerve, which is rated as 80 
percent disabling, contemplates foot dangling and dropping, 
no active movement possible of muscles below the knee, and 
flexion of the knee weakened or (very rarely) lost. 38 C.F.R. 
§ 4.124a, DC 8520. DC 8620 refers to neuritis of the sciatic 
nerve, and DC 8720 refers to neuralgia of the sciatic nerve.

The record reflects that the Veteran has reported that his 
low back disability is productive of radicular pain and 
weakness in his lower extremities, bilaterally.  
Significantly, however, the Veteran has not complained of 
muscle atrophy or of bowel or bladder dysfunction.  Nor has 
he reported any other neurological symptoms associated with 
his service connected disability.  On VA examination in April 
2005, the Veteran was found to have positive straight leg 
raising, bilaterally.  However, no other neurological 
deficiencies were found on that clinical examination.  
Moreover, on subsequent VA examination in May 2008, the 
Veteran demonstrated hyperactive reflexes on knee and ankle 
jerk testing.  However, Babinski's sign for both his left and 
right plantar flexion was normal, as was his gait and 
posture.  Additionally, sensory and motor assessments 
disclosed no neurological abnormalities.  Further, Lasegue's 
sign was negative and no muscle spasm, atrophy, or weakness 
was observed.  

Based on the foregoing, the Board concludes that the clinical 
evidence of record overall does not support an award of any 
separate rating for neurological manifestations of his back 
disability in his lower extremities under DC 8520.  The 
evidence does not show that any medical examiner has 
indentified neurological symptomatology that is independently 
ratable.

The Board has considered whether a higher rating might be 
warranted for any time since March 7, 2005.  Fenderson v. 
West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  However, the weight of the credible 
evidence demonstrates that the Veteran's lumbar spine 
disability has not warranted a rating greater than 10 
percent, and that he is not entitled to separate ratings for 
the neurological manifestations of that disability in his 
lower extremities since the date of service connection.  As 
the preponderance of the evidence is against the Veteran's 
claim for an initial increased rating for his low back 
disability, that claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The above determinations are based on application of 
provisions of the VA's Schedule for Rating Disabilities. 38 
C.F.R. Part 4 (2008).  However, the regulations also provide 
for exceptional cases involving compensation.  Ratings shall 
be based as far as practicable, upon the average impairments 
of earning capacity with the additional proviso that VA shall 
from time to time readjust this schedule of ratings in 
accordance with experience.  To accord justice to the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2008).  However, the Board finds in 
this case that the evidence does not show any exceptional or 
unusual disability picture.  The evidence does not show 
marked interference with employment or frequent periods of 
hospitalization as a result of the Veteran's service-
connected low back disability.  Therefore, the Board finds 
that the application of the regular schedular standards have 
not been rendered impractical and that referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service is not warranted.

The Board acknowledges that the Veteran reported that the 
symptoms of his service-connected low back disability 
adversely affect his job performance by making it difficult 
for him to lift heavy objects.  The Board also recognizes 
that the Veteran indicated that he occasionally has to leave 
work early to visit the doctor or rest at home due to his low 
back symptoms, and that those symptoms interfere with his 
ability to play sports, drive, shop, and engage in certain 
daily living activities.  However, the record reflects that 
the Veteran continues to work fulltime as a shipping clerk 
supervisor.  Moreover, he has expressly indicated that he 
manipulates his work schedule to avoid serious exacerbation 
of his low back symptoms.  Further, while the Veteran has 
scaled back some of his activities, there is no indication 
that his impairment goes beyond that contemplated in the 
disability rating that has been assigned.  His condition also 
has not been shown to warrant frequent or, indeed, any 
periods of hospitalization since the date of service 
connection, or to otherwise render impractical the 
application of the regular schedular standards.  In light of 
the above, the Board finds that remand for referral for 
consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).




Duties to Notify and Assist

The Veteran's claim for an increased initial rating for his 
low back disability arises from his disagreement with the 
initial evaluation assigned following the grant of service 
connection.  Once service connection is granted, the claim is 
substantiated and additional notice is not required and any 
defect in notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  Accordingly, the Board finds that VA 
satisfied its duties to notify the Veteran in this case.

As to VA's duty to assist, VA afforded the Veteran VA 
examinations in April 2005 and May 2008 to evaluate the 
nature and severity of his low back disability.  
Additionally, the Veteran had the opportunity to provide 
written statements and testify at an April 2007 Travel Board 
Hearing in support of his claim.  Further, pertinent records 
from all relevant sources identified by the Veteran, and for 
which he authorized VA to request, have been obtained.  38 
U.S.C.A. § 5103A.  VA has associated with the claims folder 
his service and post-service records as well as other 
pertinent evidence.  Based upon the above, the Board finds 
that VA has satisfied its duty to assist and that no 
additional assistance is required.  Smith v. Gober, 14 Vet. 
App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).


ORDER

An initial rating higher than 10 percent for a low back 
disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


